DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
During a telephone conversation with J. Paul Norton on September 10, 2020 a provisional election was made without traverse to prosecute the invention of Species II, claims 1, 3, 7, 9, 12-15, and 17.  Claims 4-6, 10, 11, 16, and 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 (and non-elected claim 4) depend from cancelled claim 2.
Claim 9 depends from cancelled claim 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 12-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (2011/0247247) in view of Cheek et al. (2004/0128876).
See Fig. 2. Mayer discloses a housing for enclosing and selectively revealing an electronic display, comprising: a set of interconnected flaps; a first window formed within an inner area of a first flap 22 of the set of interconnected flaps; a second flap 21 connected to the set of interconnected flaps by an intervening fold, wherein an assembled housing comprises: the set of interconnected flaps folded to form a box-like container defining a space for receiving an electronic display, wherein the first window is sized and shaped to expose a viewable area 14 of an electronic display when the electronic display is received into the space defined by the box-like container.
However, the second flap disclosed by Mayer does not include a second window, and there is no third flap. Cheek teaches that it was known in the art to provide a card having first 21, second 22, and third 28 flaps, the second flap including a window 24 and the third flap connected to the second flap along a fold and configured to overlay the second flap when folded at the fold, and the second flap and the third flap folded substantially over a portion of the first flap. It would have been obvious to one 
Regarding claims 7 and 17, the second window 24 is capable of providing a view of an insert brought into association with the second flap. Further, Cheek discloses forming a pouch to contain a liquid. See paragraph 0028. The liquid would constitute an insert that is viewable through the second window.
Regarding claim 12, it is not known whether the first window is die cut into the second flap, but because the window disclosed by Mayer is structurally the same as one that is die cut, the structure implied by the recitation that the window is die cut is met.
Regarding claim 13, a window whose shape is selected by a user is not structural distinct from one whose shape is chosen by the manufacturer.
Regarding claim 14, it is not known whether the second window is die cut into the first flap, but because the window disclosed by Mayer is structurally the same as one that is die cut, the structure implied by the recitation that the window is die cut is met.
Regarding claim 21, the third flap 28 disclosed by Cheek does not include a window.
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (2011/0247247) in view of Cheek et al. (2004/0128876), as applied to claims 1 and 7, respecitvely, above, and further in view of Pyle et al. (6,209,924).
Mayer discloses the invention substantially as claimed, as set forth above. However, the display item disclosed by Cheek is printed on the third flap. Pyle teaches that it was known in the art to provide an adhesive strip for adhering an insert to a surface of the third flap. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the .
Response to Arguments
Applicant’s arguments with respect to the claimshave been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY C HOGE/               Primary Examiner, Art Unit 3631